DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haug et al. (US PGPUB 2014/0325140) hereinafter Haug, in view of McDonough et al. (US PGPUB 2016/0055078) hereinafter McDonough.

Per claim 1, Haug discloses “an information handling system comprising: at least one processor; and a non-transitory memory coupled to the at least one processor; wherein the information handling system is a node of an information handling system cluster; and
wherein the node is configured to be imaged within the information handling system cluster by” (Fig. 1; paragraphs [0021][0022][0044]; a network of computers (nodes) for creation, deployment, and upgrade of disk images; each computer (node) comprises of processor and memory); “a node installation service executing on the node creating a partition on a storage medium of the node;
the node installation service receiving an image bundle from a remote information handling system via a network and storing the image bundle on the partition; the node installation service causing the node to reboot, wherein the rebooting is configured to install a new version of a management system to the node from the image bundle” (Fig. 4A; paragraphs [0006][0024][0030][0040]; a management program sets up a logic partition (which includes a storage medium) on a computer node, then a disk image is transferred from an image repository on the network to the logic partition; then the logic partition is rebooted; then upgrade program retrieves configuration data from storage on the partition and migrates and distributes it to the deployed operating system; upgrade program an perform additional processing on configuration data in order to make it usable by the deployed operating system (i.e. after rebooting, executing additional processes to complete a version upgrade from the disk image, the disk image contains upgraded version of the operating system and applications).
While Haug discloses upgrading a computer node from an image, Haug does not explicitly teach the node is configured to be imaged while the node is operational within the information handling system cluster. However, McDonough discloses a method to upgrade a node in a hyper-converged cluster while the node is operational (claim 8, paragraphs [0078][0187][0198]; providing a hitless upgrade to a hyper-converged computing device in a cluster, a hitless upgrade enables for software updates to a device with little or no negative affects to the software currently running on the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haug and McDonough to providing a hitless image upgrade of a computer node in a cluster while the computer node is operational, so the computer node can continue providing service while it is being upgraded (i.e. no downtime).

Per claim 2, Haug further suggests “after installation of the new version of the management system, execute a new version of the node installation service” (paragraphs [0006][0030]; installing a new disk image onto a node, the disk image includes an operating system, applications, and management components including an upgrade program, also upgraded version of the operating system and applications; thus, it would have been obvious after the new version of a disk image is installed onto the node, the node can start utilizing (executing) the new versions of applications on the disk image, including a new version of a management program (installation service)).

Per claim 3, Haug further suggests “wherein the new version of the node installation service is included in the image bundle” (paragraphs [0006][0030]; installing a new disk image onto a node, the disk image includes an operating system, applications, and management components including an upgrade program, also upgraded version of the operating system and applications; i.e. the disk image, includes a new version of a management program (installation service)).

Per claim 4, Haug further suggests “wherein the new version of the node installation service is further configured to install additional software bundles” (paragraphs [0006][0030]; installing a new disk image onto a node, the disk image includes an operating system, applications, and management components including an upgrade program; thus, it would have been obvious that the new version of management components including the new upgrade program is configured to install new applications in future, as program installation is its designated function).

Per claim 5, Haug further suggests “wherein the new version of the node installation service is cryptographically signed by a maker of the management system” (paragraphs [0006][0026][0030]; installing a new disk image onto a node, the disk image includes an operating system, applications, and management components including an upgrade program; a deploy program can also verify (e.g., by cryptographic signature check, or by checksum check, etc.) disk image; i.e. the disk image is cryptographically signed by its maker).

Per claim 6, McDonough further suggests “wherein the cluster is a hyper-converged infrastructure (HCl) cluster” (paragraphs [0078][0187][0198]; a cluster of hyper-converged computing devices).

Per claim 7, Haug in combination with McDonough suggest “wherein the management system is an HCl management system” (Haug, paragraphs [0006][0030]; installing a new disk image onto a node, the disk image includes an operating system, applications, and management components including an upgrade program; McDonough, paragraphs [0078][0187][0198]; a cluster of hyper-converged computing devices; therefore, it would have been obvious that the management programs on the disk image will be utilized to manage the cluster of hyper-converged computing devices).

Per claim 9, Haug in combination with McDonough suggest “wherein the storage medium is a Universal Serial Bus (USB) storage medium” (Haug, paragraphs [0006][0024][0030][0040]; a management program sets up a logic partition on a storage medium of a computer node; Haug does not explicitly teach the storage medium is a USB storage medium; however, USB is an industrial standard interface commonly used in the field of the art, see McDonough, paragraph[0055]; therefore, it would have been obvious that the storage medium can be attached to a computer node through the industrial standard USB interface).

Claims 8, 10-13 are rejected under similar rationales as claims 1-5.

Claims 14-20 are rejected under similar rationales as claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Liguori et al. (US patent 9292332) disclose a method for a live update process of the virtual machine monitor during the operation of the virtual machine instances. The live update process provides for a method of updating the virtual machine monitor without rebooting the physical computing device. A live update process can be initiated by an update manager that can determine when to apply an update to the virtual machine monitor. The update manager can send an update to an offload device on the physical computing device. The offload device can interrupt the operation of the physical computing device to implement the update of the virtual machine monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193